DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
In view of the amendment, the prior objection of claim 8 is withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Popovich et al. (USPG Pub No. 2018/0284440), hereinafter “Popovich”.
Regarding claim 10, Popovich discloses an optical apparatus (120) (see Fig. 3) comprising: a substrate transparent to incident light (Paragraph 85); wherein the substrate includes opposed first and second major surfaces (see Figs. 1, 4 – the first and second major surfaces can be interpreted as top/bottom surfaces or side surfaces; in this instance the first and second major surfaces are interpreted as the side surfaces); a first waveguide including multiple beam splitting elements (124A, 126A), wherein the first waveguide emits light on a first lightpath (1006) (see Figs. 1-3, Paragraph 84); a second waveguide including multiple beam splitting 
Regarding claim 11, Popovich discloses wherein the substrate includes opposed, vertically spaced apart, first and second minor surfaces (see Figs. 1-3); wherein the first waveguide is disposed at a first distance from the first minor surface wherein the second waveguide is disposed at a second distance from the first minor surface (see Figs. 1-3); and wherein the second distance is greater than the first distance (see Figs. 1-3).
Regarding claim 12, Popovich discloses an optical apparatus (120) comprising: a substrate transparent to incident light (Paragraph 85); wherein the substrate includes opposed first and second major surfaces (see Figs. 1, 4 – the first and second major surfaces can be interpreted as top/bottom surfaces or side surfaces; in this instance the first and second major surfaces are interpreted as the side surfaces); a first waveguide (120A) disposed within the substrate (Paragraphs 83, 84); wherein the first waveguide includes multiple first beam splitting surfaces (124A, 126A) disposed in a sequence to receive incident light and to transmit a portion of the incident light to a next first beam splitting surface in the sequence and to reflect a portion of the incident light toward the first major surface on a first lightpath (1006) (see Figs. 1-3, Paragraph 84); a second waveguide (120B) disposed within the substrate (Paragraphs 83, 84); wherein the second waveguide includes multiple second beam splitting surfaces (124B, 126B) disposed in a sequence to receive incident light and to transmit a portion of the incident light to a next second beam splitting surface in the sequence and to reflect a portion of the incident light toward the first major surface on a second lightpath (1007) (see Figs. 1-3, Paragraph 84); 
Regarding claim 13, Popovich discloses wherein the substrate includes opposed, vertically spaced apart, first and second minor surfaces (see Figs. 1-3); wherein the first waveguide is disposed at a first distance from the first minor surface wherein the second waveguide is disposed at a second distance from the first minor surface (see Figs. 1-3); and wherein the second distance is greater than the first distance (see Figs. 1-3).
Regarding claim 14, Popovich discloses wherein the first and second waveguides are arranged within the substrate such that light reflected by the first beam splitting surfaces of the first waveguide and light reflected by the second beam splitting surfaces of the second waveguide is focused at a common spot (108) (see Figs. 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski (USPG Pub No. 2016/0026253) in view of Popovich (USPG Pub No. 2018/0284440).
Regarding claim 1, Bradski discloses an optical apparatus (328) (see Fig. 10) comprising: a substrate (314 and 316) transparent to incident light (Paragraph 302, see Fig. 10); a first waveguide (318) including a first set of multiple beam splitting elements (Paragraph 30), the first set of multiple beam splitting elements arranged in a sequence along a first axis of the first waveguide (318) (see Fig. 10); a second waveguide (320) including a second set of multiple beam splitting elements (Paragraph 30, see Fig. 10), the second set of multiple beam splitting elements arranged in a sequence along a second axis of the second waveguide (320) (see Fig. 10); wherein the first and second waveguides (318 and 320) are disposed such that light reflected by a beam splitting element of the first set of multiple beam splitting elements passes between two or more beam splitting elements of the second set of multiple beam splitting elements (see Figs. 8A, 10). In addition to Fig. 10, Fig. 6A and Paragraph 234 illustrate and describe the functionality of a single waveguide that utilizes multiple beam splitting elements. Figs. 8A and 10 are waveguide stacks utilizing the same waveguide structure of Fig. 6A; thus the description of Paragraph 234 holds true for the embodiments of Figs. 8A and 10. Bradski discloses the claimed invention, but does not specify the first and second waveguides are 
Regarding claim 2, Bradski and Popovich teach an optical apparatus as is set forth above, Popovich further discloses wherein the substrate (104) includes opposed first and second major surfaces (see Fig. 1, Paragraph 76); wherein the first waveguide (104A) is disposed at a first distance from the first major surface wherein the second waveguide (104B) is disposed at a second distance from the first major surface; wherein the second distance is greater than the first distance (see Fig. 1). The second major surface is interpreted as the surface facing the eye (108) and the first major surface is located on the opposite side of the substrate (104) (see Fig. 1).
Regarding claim 3, Bradski discloses an optical apparatus (328) (see Fig. 10) comprising: a substrate (314 and 316) transparent to incident light (Paragraph 302, see Fig. 10); wherein the substrate includes opposed first and second major surfaces (see Fig. 10); a first waveguide (322) disposed with the substrate (314 and 316) (see Fig. 10); wherein the first waveguide (322) includes multiple first beam splitting surfaces disposed in a sequence to 
Regarding claim 4, Bradski and Popovich teach an optical apparatus as is set forth above, Popovich further discloses wherein the first waveguide (104A) is disposed at a first distance from the first major surface wherein the second waveguide (104B) is disposed at a second distance from the first major surface (see Fig. 1, Paragraph 76); wherein the second distance is greater than the first distance (see Fig. 1). The second major surface is interpreted as the surface facing the eye (108) and the first major surface is located on the opposite side of the substrate (104) (see Fig. 1).
Regarding claim 5, Bradski further discloses wherein the first (322) and second (320) waveguides are disposed within the substrate (314 and 316) such that light reflected by at least one second beam splitting surface of the second waveguide (320) is incident upon at least one first beam splitting surface of the first waveguide (322) (see Figs. 6A, 8A, 10, Paragraph 234).
Regarding claim 6, Bradski further discloses wherein the first (322) and second (320) waveguides are disposed within the substrate (314 and 316) such that no second beam splitting surface of the second waveguide reflects light that is incident upon a first beam splitting surface of the first waveguide (322).
Regarding claim 7, Bradski further discloses wherein the first beam splitting surfaces of the first waveguide (322) are arranged within the substrate (314 and 316) to transmit a portion of the incident light in a direction substantially parallel to the first and second major surfaces (see Figs. 6A, 8A, 10, Paragraph 234); and wherein the second beam splitting surfaces of the second waveguide (320) are arranged within the substrate (314 and 316) to transmit a portion of the incident light in a direction substantially parallel to the first and second major surfaces (see Figs. 6A, 8A, 10, Paragraph 234).
Regarding claim 8, Bradski further discloses wherein the first (322) and second (320) waveguides are arranged within the substrate (314 and 316) such that light reflected by the first 
Regarding claim 9, Bradski further discloses wherein the first beam splitting surfaces include first partially reflective mirrors (Paragraphs 30, 234); and wherein the second beam splitting surfaces include second partially reflective mirrors (Paragraphs 30, 234).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Popovich (USPG Pub No. 2018/0284440) in view of Bradski (USPG Pub No. 2016/0026253).
Regarding claim 15, Popovich discloses the claimed invention, but does not specify wherein the first beam splitting surfaces include first partially reflective mirrors; and wherein the second beam splitting surfaces include second partially reflective mirrors. As these features are widely known in the art, Bradski provides further evidence that one of ordinary skill in the art is capable of modifying Popovich to include such features. In the same field of endeavor, Bradski discloses wherein the first beam splitting surfaces include first partially reflective mirrors; and wherein the second beam splitting surfaces include second partially reflective mirrors (Paragraphs 30, 234, 478). Therefore, it would have been obvious to one of ordinary skill in the art to provide the apparatus of Popovich with wherein the first beam splitting surfaces include first partially reflective mirrors; and wherein the second beam splitting surfaces include second partially reflective mirrors of Bradski for the purpose of providing quality content while improving size and portability of the system (Paragraph 15).
Regarding claim 16, Popovich discloses the claimed invention, but does not specify wherein the first beam splitting surfaces include first diffractive mirrors; and wherein the second beam splitting surfaces include second diffractive mirrors. As these features are widely known in the art, Bradski provides further evidence that one of ordinary skill in the art is capable of modifying Popovich to include such features. In the same field of endeavor, Bradski discloses wherein the first beam splitting surfaces include first diffractive mirrors; and wherein the second .
Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive. Applicant argued that Bradski and Popovich, alone or in combination, does not disclose or teach the claims as presented.
Regarding claims 1 and 3, Applicant argued that the claim language requires that the light reflected by a beam splitting element in the first waveguide passes through two or more beam splitting elements in the second waveguide. As recited, claims 1 and 3 require the reflected light to pass “between” two or more beam splitting elements and not “through”. In Bradski, Figs. 6A, 8A, 10 and the respective passages teach this limitation. Paragraph 250 teaches that each waveguide distributes light across and outputs light downward towards the eye of the user - “to distribute incoming light substantially equally across the length of each waveguide, for exit down toward the eye.” Paragraph 251 further describes the light path of the output of each waveguide through the neighboring lens and waveguide within the stack. Fig. 6A is referenced in order to illustrate a waveguide that included multiple beam splitting elements and the direction of the partially reflected light (see Paragraph 234), also teaching that the reflected light is output downward. Furthermore, Fig. 8A shows the beam splitters of each waveguide in an overlapping configuration while Fig. 10 shows beam splitters of each waveguide in a staggered configuration. Thus, due to the configurations and the direction of the light, it is understood that the light reflected by a beam splitting element from the first set of 
Regarding claims 10 and 12, by interpreting side surfaces of the substrates as major surfaces, Popovich reads on the claims in their entirety (see Figs. 1-3). Therefore, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            8/14/2021